Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “Aerosol provision means”, “display means”, “user input means”, “measurement means”, “a plurality of sensor element means”  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claim 17 contains “Aerosol provision means”, but the specification does not have sufficient disclosure of the corresponding structures. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Murison et al. (U.S 20170099878).
Regarding claims 1 and 17, Murison discloses  aerosol provision system comprising: a display module configured to display information relating to the aerosol provision system in a display region of a surface of the aerosol provision system; and a user input module comprising measurement circuitry coupled to a plurality of sensor elements located around the display region to provide a plurality of sensing regions for detecting a presence of an object over the surface of the aerosol provision system around the display region ([0623] to [0625]).  
Regarding claim 2, Murison discloses the measurement circuitry comprises capacitance measurement circuitry [0623].  
Regarding claim 3, Murison discloses the system further comprising processing circuitry configured to provide detection signals to indicate when an object is determined to be in one or more of the sensing regions based on capacitance measurements from the capacitance measurement circuitry [0623].  
Regarding claim 4, Murison discloses the system further comprising control circuitry configured to determine from the detection signals when an object moves between the sensing regions in accordance with one of a set of predefined sequences comprising one or more predefined sequences ([0623] to [0626]).  
Regarding claim 5, Murison discloses the control circuitry is further configured to control an operating aspect of the aerosol provision system in response to determining an object has moved between the sensing regions in accordance with one of the set of predefined sequences ([0623] to [0626]).  
Regarding claim 6, Murison discloses the set of predefined sequences comprises a plurality of different predefined sequences associated with different operating aspects of the aerosol provision system ([0623] to [0626]).  
Regarding claim 7, Murison discloses controlling the operating aspect of the aerosol provision system comprises one or more of: selecting a menu option displayed in the display region; scrolling through different menu options displayed in the display region; changing a setting for a menu option displayed in the display region; adjusting a value of an operating parameter for the aerosol provision system; switching the aerosol provision system to a locked state; switching the aerosol provision system to an unlocked state; switching the aerosol provision system to an off state; switching the aerosol provision system to a standby state; and activating vapor generation by the aerosol provision system ([0623] to [0626]).  
Regarding claim 8, Murison discloses at least one of the predefined sequences corresponds with an object moving along a path from a sensing region on one side of the display region to a sensing region on an opposite side of the display region ([0623] to [0626]).  
Regarding claim 9, Murison discloses the aerosol provision system of claim 5, wherein at least one of the set of predefined sequences corresponds with an object moving along a curved path through at least three sensing regions around the display region ([0623] to [0626]).  
Regarding claim 10, Murison discloses at least one of the set of predefined sequences corresponds with an object moving along a path through at least four sensing regions in a predefined order ([0623] to [0626]).  
Regarding claim 11, Murison discloses at least one of the set of predefined sequences corresponds with an object moving along a path that includes a plurality of changes in direction ([0623] to [0626]).  
Regarding claim 12, Murison discloses the aerosol provision system of claim 5, wherein the surface of the aerosol provision system includes indicia to indicate locations of the plurality of sensor elements around the display region ([0623] to [0626]).  
Regarding claim 13, Murison discloses the aerosol provision system of claim 1, wherein the plurality of sensor elements comprise four sensor elements located in different quadrants of the surface of the aerosol provision system around the display region ([0623] to [0626]).  
Regarding claim 14, Murison discloses the aerosol provision system of claim 1, wherein the plurality of sensor elements have an arcuate shape and are arranged at different azimuthal positions around a center of the display region ([0623] to [0626]).  
Regarding claim 15, Murison discloses the aerosol provision system of claim 1, further comprising a vaporizer and a source of vapor precursor material ([0623] to [0626]).  
Regarding claim 16, Murison discloses the source of vapor precursor material is in a replaceable cartridge for the aerosol provision system ([0623] to [0626]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU H NGUYEN/Examiner, Art Unit 1747